         Case 1:19-cv-00384-ELH Document 186 Filed 05/12/21 Page 1 of 3




                                                                                 May 12, 2021
Hon. Deborah L. Boardman
United States District Court
101 West Lombard Street, 3C
Baltimore, Maryland 21201

      Re: Estate of Malcolm J. Bryant v. Baltimore City Police Dep’t, et al., No. 1:19-cv-00384

Dear Judge Boardman:

During Defendant Verger’s April 21, 2021 Zoom deposition, the Court held a conference to
discuss concerns that defense counsel was improperly coaching the witness, in violation of L.R.
Appendix A, Discovery Guideline 6(f) and (g). Based on counsel’s unequivocal representation
that he had neither coached Verger nor discussed the substance of his testimony with him at all
during breaks, the Court declined to inquire further. However, the Court did not have the benefit
of Verger’s subsequent testimony or the full transcript, both of which strongly suggest counsel
had in fact coached Verger during a break and had misrepresented his conduct to the Court.

At his deposition, Verger admitted that, although he knew about the request for testing on the
victim’s fingernails for comparison to Bryant, he employed the destructive leucomalachite green
(LG) test to knowingly and systematically destroy all red stains under the victim’s fingernails.1
Ex. A, Verger Dep., at 83–84, 107–14, 116, 126, 128–30, 135, 328. Defendants claim that
Verger was complying with an alleged requirement of the Maryland State Police (MSP)
laboratory that LG testing for the presence of blood be done before evidence was submitted for
DNA testing.2 Plaintiff denies that MSP had any such requirement.

Verger admitted Plaintiff was correct. For example, when Plaintiff’s counsel asked Verger
whether there was “any reason why [he] would need to conduct leucomalachite green testing on
fingernails when DNA testing is what was requested,” Verger responded “I wouldn’t.” Ex A. at
207; see also id. at 209–10 (admitting can’t think of reason to perform LG testing in response to
a request for DNA testing on nails). Verger then went on to testify repeatedly that he “d[idn’t]
remember,” or “d[idn’t] recollect” any requirement to conduct LG testing before sending
samples out for DNA testing. Id. at 255–56; see also id. at 257 (Q. “[S]o in 1999 you don’t recall
there being any MSP policies requiring [LG] testing?” A. “I don’t recollect knowing that.”).
Plaintiff’s counsel then showed Verger his testimony from Bryant’s 1999 criminal trial.3 Upon
reviewing the testimony, Verger agreed that he had also testified at the 1999 trial that he “did not

1
  Verger admitted that he understood the red stains he destroyed could have been the true perpetrator’s
blood which could have been used for comparison to Bryant through DNA testing. Ex. A at 126, 328–29.
2
  None of the laboratory protocols produced during discovery by MSP or Baltimore Police Department
substantiate Defendants’ claim that such a requirement existed.
3
  Verger had also already carefully reviewed his trial testimony—which spans only 18 pages—as part of
his preparation for the deposition. See Ex. A at 17, 19.
          Case 1:19-cv-00384-ELH Document 186 Filed 05/12/21 Page 2 of 3



believe that there was a protocol requiring [him] to do [LG] testing before DNA testing.” Id. at
258. Verger then confirmed—again—that he had no recollection today of there being any MSP
requirement for him to conduct LG testing. Id. at 258–9 (“Yeah, I don’t recollect that being the
case.”); id. at 260 (“I said I thought it wasn’t required.”). He also agreed such a requirement
would not make any sense since the LG test is destructive. Id. at 256–57.

At this point, defense counsel—who was off-camera but sitting beside Verger—began making
speaking objections and pointing Verger to specific testimony. Id. at 261–63. When Plaintiff’s
counsel objected to coaching, defense counsel refused to turn his camera on and insisted on an
immediate break. Id. at 263–64. Immediately after the eight-minute break, Verger suddenly and
changed his testimony, claiming that MSP did in fact require LG testing for the presence of
blood. Id. at 266–68. It was at this point the parties called the Court, see id. at 269–72, and
defense counsel represented he and Verger had had no substantive discussions during the break.

After the call with the Court, Verger disclaimed his earlier deposition testimony that he did not
remember any MSP requirement for LG testing; Verger claimed he “wasn’t thinking very
clearly” then but had “remember[ed]” there was a requirement during the break he took with his
counsel. Id. at 276, 278–80; see also id. at 276–77 (“[I]t came to my light that they do require
that you do some testing before…they test for DNA”). Defense counsel refused to let Verger
answer questions regarding what he had discussed with counsel during the break, id. a 269, 283–
84, but Verger testified that his counsel gave him specific testimony, told him to “read the
pages,” and “that’s the reason why I’m saying that I did the [LG] test,” id. at 284–85. But when
pressed to explain his new-found memory, Verger waivered, first saying it was “not the MSP
rules, per se” but rather a “Baltimore City” requirement, id. at 286–87, then admitting he didn’t
know whose requirement it was at all and that he was “not familiar with the MSP rule,” id. at
290.4 Tellingly, the only testimony defense counsel elicited from Verger at the deposition
(through leading questions) was about the so-called MSP requirement. Id. at 369–71.

Plaintiff is not at this time seeking any sanctions related to deposition misconduct. Cf. Boyd v.
Univ. of Maryland Med. Sys., 173 F.R.D. 143, 146 (D. Md. 1997) (noting violation of discovery
guidelines “is considered by the Court in resolving discovery disputes, including whether
sanctions should be imposed”). Plaintiff merely seeks to preserve a record so that it may pursue
any appropriate sanctions before trial. Plaintiff requests an order permitting limited reopening of
Verger’s deposition for the purpose of questioning him regarding the substance of his
conversations with counsel during breaks in the deposition.5 Alternatively, Plaintiff requests that
the Court examine Verger in camera on this issue. See, e.g., Vnuk v. Berwick Hosp. Co., No.
3:14-CV-01432, 2016 WL 907714, at *45 (M.D. Pa. Mar. 2, 2016) (holding any communication
between counsel and a witness during a deposition is not only “wholly inappropriate,
unprofessional, and…[potentially] sanctionable” but also “not privileged [such that it] must be
disclosed to opposing counsel upon such counsel’s inquiry”).

4
  Verger’s claim that “it came to [his] light” that MSP required LG testing is particularly suspicious given
his repeated testimony disclaiming memory of anything from 1999. See Ex. A at 277, 336–38, 353, 355.
5
  Plaintiff also requests the ability to question Verger about any substantive discussions regarding his
testimony with defense counsel since the deposition, in light of Plaintiff’s request to keep the deposition
open pending resolution of this dispute. Ex. A at 382–84.
                                                     2
Case 1:19-cv-00384-ELH Document 186 Filed 05/12/21 Page 3 of 3




                                  Respectfully,

                                  ___________/s/_____________________
                                  Nick Brustin (Pro hac vice)
                                  Anna Benvenutti Hoffmann (Pro hac vice)
                                  Amelia Green (Pro hac vice)
                                  Yasmin Dagne (Pro hac vice)
                                  Neufeld Scheck & Brustin, LLP
                                  99 Hudson Street, 8th Floor
                                  New York, NY 10013
                                  nick@nsbcivilrights.com
                                  anna@nsbcivilrights.com
                                  amelia@nsbcivilrights.com
                                  yasmin@nsbcivilrights.com
                                  T: (212) 965-9081/ F: (212) 965-9084

                                  Joshua R. Treem (Bar No. 00037)
                                  Jean Zachariasiewicz (Bar No. 19734)
                                  Chelsea J. Crawford (Bar No. 19155)
                                  Anisha Queen (Bar No. 20766)
                                  Brown, Goldstein & Levy, LLP
                                  120 E. Baltimore Street, Suite 1700
                                  Baltimore, Maryland 21201
                                  jtreem@browngold.com
                                  jmz@browngold.com
                                  ccrawford@browngold.com
                                  aqueen@browngold.com
                                  T: (410) 962-1030/ F: (410) 385-0869

                                  Attorneys for Plaintiff




                              3
